


Exhibit 10.10






RLH Corporate Office
Executive Officer’s Incentive Pay Plan




Effective Date:
January 1, 2014. This Plan supersedes all previous bonus plans in existence and
past written or verbal communication regarding the terms of any bonus plan.


Participant Eligibility:
President & CEO and Executive Vice-Presidents (EVPs). Eligible executives must
be employed at the time of the payout to receive any payment under this plan.


Earnings Potential:
Varies by position. A target bonus percentage (percentage of base pay) has been
established for each executive: President & CEO - 50% and EVPs - 40%. Based on
achievement of specific results, executives may exceed the target payment and
receive a higher percentage up to 200% of their target bonus amount. Individual
criteria and performance can impact the awarded bonus to a range of 0% to 150%
of their calculated amount.


Criteria:
This balanced scorecard bonus has two components. The Company must meet some or
all of the Corporate Success Factors (CSF) minimum targets for a payout to
occur. In addition, the Compensation Committee of the Board of Directors may
adjust the executive’s calculated bonus amount up (by up to 150%, but not to
exceed the stated maximum) or down (as far as zero) based on the executive’s
individual contributions and performance.


Balanced Scorecard:
The CSFs include Board approved goals for EBITDA, RevPAR, Occupancy %, Associate
Opinion Scores and Guest Satisfaction Scores. The bonus received will be
weighted on CSF as follows:


Success Factor
Minimum Success Met /Percent of EE Target Paid
Goal Success Met / Percent of EE Target Paid
Maximum Success Met / Percent of EE Max Paid
% of Target Bonus
15%
 30%
200%





Earnings Before Interest, Taxes, Depreciation and Amortization (“EBITDA”). The
actual EBITDA dollars for the period will be compared to the Goal EBITDA dollars
for the same period. Goal EBITDA could be adjusted for acquisitions,
dispositions, major transactions, or other items as approved by the Compensation
Committee of the Board of Directors. Adjustments to EBITDA will only be
considered and approved after the end of the year.


Bonus Potential:
Employee would be eligible for a % of their Target Bonus based on the Company’s
achievement of CSFs.




Example:
Executive Annual Salary $200,000. Target Bonus % of 40%. If the Company achieves
a CSF rating of 30%, the associate would be eligible to receive a bonus of
$24,000 ($200,000*40%* 30%).


Approval:
The Compensation Committee of the Board of Directors


Calculation, Approval and Payment:
At the end of the period, calculations of CSFs will be subject to the approval
of the Compensation Committee. The calculation and payout of bonuses will also
be subject to approval by the Compensation Committee.




--------------------------------------------------------------------------------






Payments will be made to executives as soon as administratively possible
following the approval by the Compensation Committee. Payments may be made in
either cash or stock at the Company’s sole discretion. Calculation is based on
the base salary of the executive earned during the calendar year.


Effect of Change in Employment Status/Termination:
Transfers: If earned, a prorated amount of earned bonus/incentive will be paid,
based on the number of days worked during the bonus period. An executive who
transfers from a bonus-eligible position to another bonus-eligible position will
receive pro-rated amounts for each position, based upon the criteria established
for each position and will not have a waiting period to be eligible.
Leaves of Absences: To the extent an executive qualifies for an approved leave
of absence, that executive’s bonus will not be forfeited, but rather will be
prorated. If the leave involves accrued paid leave, the bonus will be
unaffected. If the leave involves unpaid leave, the bonus will be prorated based
upon the actual number of days worked plus any paid leave as a proportion of the
full bonus calculation period.
Terminations: Participants must be employed through the last day of the bonus
period (December 31st) and employed at time of payout in order to be eligible
for payout. Any executive whose employment terminates prior to this date
forfeits all rights to any bonus payment.


General Provisions:
In situations where a bonus/incentive has been earned based on the plan
criteria, a participant may be disqualified from receiving part or all of such
payment at the discretion of RLH. Instances when this might occur include
overall substandard work performance of the executive, failure to follow Company
policy and procedures, exposing the Company to legal liability, inappropriate
behavior, withholding information, or inadequate follow-through on critical
incidents.


Notwithstanding anything to the contrary in this policy, individual or
company-wide bonus payments may be deferred, partially paid or withheld in their
entirety at the sole discretion of RLH in consideration of the overall best
interests of the Company. RLH reserves the right to cancel, change, modify or
interpret any and all provisions of the Plan at any time without notice.
Participation in or eligibility for the Plan does not create any entitlement to
employment or continued employment and does not alter the at-will status of
employees. This Plan will be governed and construed in accordance with the laws
of the state of Washington.




